Citation Nr: 1543293	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-34 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the calculated amount of $9,961, to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from June 1963 to June 1965 and from October 1967 to February 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota.  In that decision, the RO denied the appellant's request for a waiver of recovery of the debt at issue on the basis that his waiver request was not timely filed.  

In June 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In reaching its decision below, the Board has reviewed the record in its entirety, consisting of records in both the appellant's electronic Virtual VA and VBMS folders.  The Board observes that some relevant records are contained only in Virtual VA while others are contained only in VBMS.  

A review of the available record in this case indicates that, in addition to requesting a waiver, the appellant has also challenged the validity of the debt at issue, on the grounds that it was both improperly created and calculated.  See e.g. June 2015 Board hearing transcript at page 11, and June 2014 Statement of Representative in Appeal Case in Lieu of Form 646, both contained only in VBMS; see also April 2014 VA Form 9, contained only in Virtual VA.  

The Board observes that the July 2013 determination of the Committee denied the appellant's waiver request without consideration of the issue of the validity of the debt.  An August 2013 Statement of the Case issued by the Milwaukee RO is also silent for reference to the validity issue.  A November 2013 Supplemental Statement of the Case appears to address the issue of sole administrative error peripherally, but contains no citations to the appropriate legal criteria.  The Board also notes that, in response to a June 2014 request from the Committee that the RO address the validity issue, the RO sent the appellant a letter in July 2014 explaining that his Medicare premiums had been counted as an unreimbursed medical expense in calculating his income for pension purposes.  The RO, however, did not provide the appellant with citations to the appropriate legal criteria, address the issue of sole administrative error, or provide the appellant with notice of his appellate rights.  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  When a veteran raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  To ensure full consideration of the appellant's appeal, the Board has recharacterized the issue as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The debt at issue in this case was created when VA retroactively reduced the appellant's pension for the period from April 1, 2011, to February 1, 2012, based on the discovery of additional, previously unreported Social Security income.  As set forth above, the appellant has challenged the validity of the debt.  He claims that it was improperly calculated, by considering his gross income from Social Security, rather than his net income.  

Alternatively, he claims that the debt at issue was created due to sole administrative error on the part of VA.  In that regard, he claims that he visited the Detroit RO in April 2011and advised personnel that he would be turning 65 the following month and would begin receiving additional income from the Social Security Administration.  He claims that he asked VA personnel to adjust his pension in order to avoid an overpayment, but they failed to do so.  

As set forth above, because the appellant has challenged the validity of the debt, a remand for initial AOJ consideration of this issue is required prior to further action on the appellant's application for a waiver of that debt.  

With respect to the issue of timeliness of the appellant's request for a waiver, the record shows that, in a letter dated November 30, 2012, VA's Debt Management Center advised the appellant that the amount of his overpayment was $9,961.  The letter included a Notice of Rights and Obligations advising the appellant that he had a right to dispute the debt, as well as to request a waiver of the debt within 180 days.  As set forth above, the Committee has denied the appellant's waiver request on the grounds that it was not timely filed.  

The appellant, however, claims that, on February 20, 2013, he filed a timely request for a waiver of the debt with his representative, the Disabled American Veterans, at their office in the Detroit RO.  See e.g. Statement of July 12, 2013, contained only in Virtual VA.  The record on appeal currently contains no indication that the appellant filed a waiver request prior to June 28, 2013.  At his June 2015 Board hearing, the appellant reiterated his contentions to the effect that he had filed a waiver request at the DAV office at the Detroit RO in February 2013.  The undersigned held the record open for a period of 30 days for the purpose of allowing the appellant's representative the opportunity to ascertain if any additional paperwork was available in DAV's office.  See June 2015 hearing transcript at page 9 ("Your honor I will check our data base to see if we submitted anything.").  The record currently available to the Board, however, contains no indication that a response was received.  On remand, therefore, additional efforts should be undertaken to ascertain whether the waiver request the appellant recalls filing in February 2013 is of record with DAV.  



Accordingly, the case is REMANDED for the following action: 

1.  After undertaking any necessary development action, the AOJ should adjudicate the appellant's challenge to the validity of the debt at issue, including its creation and calculation.  If it is determined that the debt was properly created and calculated and is a valid debt, then the appellant and his representative should be provided with notice of the decision and the opportunity to appeal.

2.  The AOJ should contact the appellant's representative at the DAV office at the Detroit RO and seek to obtain any records which would indicate that the appellant filed a timely request for a waiver in February 2013, as he recalls.  

3.  After conducting any additional development deemed necessary, the AOJ should reconsider the issue of entitlement to waiver of recovery of the debt at issue.  If the benefit is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the appellant and his representative and provide an appropriate response period before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




